Citation Nr: 0913476	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD) rated as 30 percent disabling for the 
period prior to April 8, 2008, and as 50 percent thereafter. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  He received the Bronze Star Medal and Combat 
Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, granted service connection 
for PTSD with an initial 30 percent disability rating, 
effective August 29, 2005.  

In a June 2008 rating decision, the initial rating for PTSD 
was increased to 50 percent, effective April 8, 2008.  A 
Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased evaluation for PTSD remains before the 
Board.



FINDINGS OF FACT

1.  For the period prior to January 5, 2007, the Veteran's 
PTSD was manifested by occupational and social impairment 
with reduced reliability or productivity.  

2.  For the period beginning January 5, 2007, the Veteran's 
PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood without 
total occupational and social impairment.



CONCLUSIONS OF LAW

1.  For the period prior to January 5, 2007, the schedular 
criteria for a disability rating of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2008).

2.  For the period beginning January 5, 2007, the schedular 
criteria for a disability rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.21, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided VA examinations in February 2006, 
April 2007, and April 2008 for PTSD.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9400.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran received three VA psychological examinations over 
the course of his claim.  In a February 2006 VA examination, 
he reported difficulty sleeping, nightmares 3 times per week, 
hyperarousal with loud noises and hypervigilance, flashbacks, 
and intrusive memories of his combat experience.  He avoided 
socializing and had been divorced once before due to problems 
related to his PTSD symptoms.  

The examiner noted that the Veteran's speech was normal, his 
eye contact was appropriate, and he was able to maintain his 
personal hygiene and other activities of daily life.  While 
the Veteran reported depression and mood swings, he denied 
suicidal ideation.  The examiner stated that the Veteran's 
thought content was clear and logical and that there was no 
indication of delusions or hallucinations.  The diagnosis was 
prolonged PTSD and a GAF score of 55 was assigned.  

The Veteran received ongoing treatment at the VAMC for PTSD 
symptoms.  In December 2006, a GAF score of 55 was assigned.  
The VA examiner noted that the Veteran's main complaint 
involved his sleep and nightmares and they discussed 
referring the Veteran to the PTSD group.  On January 5, 2007, 
a GAF of 50 was assigned.

In response to his claim for an increased rating, the Veteran 
was provided a second VA psychological examination in April 
2007.  He reported having vivid nightmares, daily intrusive 
thoughts, fear of sleeping, night sweats, and trouble falling 
and staying asleep.  He stated that he avoided crowds and 
news about the current war.  

The April 2007 examiner stated that the Veteran's speech was 
clear, coherent, and goal-oriented and his short and long-
term memory and concentration were within normal limits.  
There was no evidence of perceptual or thought disorder and 
the Veteran's thought process was noted to be linear and 
devoid of delusional content.  

The examiner diagnosed PTSD resulting in social and 
occupational problems and a GAF score of 48 was assigned.  It 
was noted that the Veteran's symptomatology had increased 
during the previous 18 months due to the fact that he had 
stopped consuming alcohol.  

The Veteran continued to receive PTSD treatment at the VAMC 
after his April 2007 VA examination.  Treatment records show 
that he continued to report nightmares, anxiety, 
hypervigilance, depression, trouble sleeping and isolation.  

In a May 2007 VAMC treatment record, the examiner diagnosed 
chronic PTSD and a GAF score of 45 was assigned.  In a June 
2007 VAMC treatment record, the Veteran noted that despite 
his symptoms, he was working full-time, had been married for 
26 years, and had a good relationship with his wife and 
children.  

In April 2008, the Veteran received a third VA psychological 
examination.  He reported continued problems with nightmares, 
daily intrusive thoughts, hypervigilance, and trouble 
sleeping.  He avoiding thinking and talking about his 
stressors and had an increased feeling of isolation from 
family and work colleagues, as well as increased irritability 
at work and suicidal ideation.  

The Veteran reported that he liked his job but that he was 
concerned about his increasing irritability and difficulty 
getting along with his colleagues.  He stated that he was 
concerned that he may have to retire early as a result.  The 
Veteran also reported increasing marital difficulty due to 
his PTSD symptoms.  He explained that he limited his 
recreational activities and avoided social situations.  

The April 2008 examiner noted that while the Veteran's speech 
was clear and his thought process was linear and devoid of 
delusional content, his short-term memory and concentration 
were somewhat impaired.  The examiner diagnosed PTSD and a 
GAF score of 40, consistent with severe PTSD symptoms, was 
assigned.  The examiner noted that the Veteran's continued 
PTSD symptoms resulted in a severe level of social and 
occupational functioning.  

 
Period prior to January 5, 2007

For the period before January 5, 2007, the Veteran endorsed 
many of the symptoms associated with a 50 percent disability 
rating for PTSD.  Specifically, he reported anxiety, 
nightmares, trouble sleeping, and hypervigilance.  Despite 
these symptoms, he was employed full time and reported good 
relationships with his wife and children.  

In his VA examination and VAMC treatment prior to January 5, 
2007, the Veteran was assigned GAF scores indicative of 
moderate impairment.  The VA examiner reported that the 
Veteran had had difficulty maintaining full time employment 
due to drinking and alcohol problems.  He currently worked in 
the housekeeping department of a VA facility, 40 hours per 
week and had lost no "significant" time from work.  
Outpatient treatment records show that he was working for VA 
throughout the period since the effective date of service 
connection.  He did not, however, manage his finances and 
experienced difficulty sleeping and nightmares.  He also 
experienced short term memory problems.  The record for this 
period also documents disturbances of motivation and mood and 
a history of reduced reliability and productivity and verbal 
abuse of family members.  Given these symptoms and medical 
evidence of record, the Veteran's disability most nearly 
approximates the criteria for a 50 percent rating for the 
period prior to January 5, 2008.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  

The evidence prior to January 5, 2007, showed no deficiencies 
in the area of family relations, judgment, or thinking.  The 
Veteran reported having a positive, supportive relationship 
with his family and described how he could discuss his 
symptoms openly with his wife.  Furthermore, while the 
Veteran reported irritability, he was fully engaged in work 
and there were no reports of time lost as a result of PTSD 
symptoms.  Hence he did not have deficiencies in most of the 
areas needed for a 70 percent rating.

Period since January 5, 2007

Beginning with the outpatient treatment on January 5, 2007, 
the Veteran has been assigned GAF scores indicative of 
serious or worse symptoms of PTSD.  His symptoms had 
reportedly increased, and the GAF scores imply deficiencies 
in most of the areas needed for a 70 percent rating.

The Veteran reported an increase in his irritability and his 
feelings of isolation from friends and family as well as 
suicidal ideation.  He reported increasing difficulty getting 
along with his colleagues and a new concern that his 
increased irritability may result in early retirement or 
other issues at work.  He also reported increasing marital 
difficulty due to PTSD symptoms as well as some work 
difficulties and suicidal ideation.  Accordingly, the 
evidence supports the grant of a 70 percent rating since 
January 5, 2007.

As discussed above, a 100 percent rating contemplates total 
occupational and social impairment.  See Sellers, Mauerhan.  
The Veteran has been able to maintain a relationship with his 
wife and children for many years and has also been able to 
maintain full time employment.  The evidedence is, therefore, 
against a finding that his disability approximates total 
occupational and social impairment.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for a 70 percent rating have been met 
during the period beginning April 8, 2008.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's symptoms consist of disturbances of sleep and 
mood resulting in impairments in social and occupational 
functioning.  These symptoms are contemplated in the rating 
criteria.  The Veteran's PTSD is manifested by impairment in 
occupational and social functioning, anxiety, sleep 
impairment, depression, and nightmares.  These manifestations 
are specifically contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disability.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.



ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted for the period prior to January 5, 2007.

Entitlement to an initial rating of 70 percent for PTSD is 
granted for the period beginning on January 5, 2007.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


